DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1-3, 5-8, 11-15, 18-20 are amended. Claim 4 is cancelled.  Claim 21 is new.  Claims 1-3, 5-21 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 12/28/2022 have been considered.

Claim Rejections under 35 USC § 101
Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims have been amended, therefore, the rejection is withdrawn.

Claim Rejections under 35 USC § 102
Claims 1, 2, 5-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 2015/0264134), hereinafter Dong.

Claims 1, 11 and 19 have been amended with the following features:
“distributing, by the serving device, resource information to at least two servers of the servers with the resource directories according to a priority order of the servers, wherein the priority order of the servers is a priority order that is determined according to weights of the source directories of the servers.” (Emphasis added)

On page 7 of the Remarks, applicant argues Dong fails to disclose the amended features recited in the claim(s).  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.
Dependent Claims 2-10, 12-18 and 20
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2015/0264134), hereinafter Dong in view of Takagi et al. (US 2021/0258258), hereinafter Takagi.

As for claim 1, Dong teaches a resource distribution method in Internet of Things (paragraphs [0029]-[0030] describe methods of transmitting peer payload to peer resource directories in an IoT system), comprising: 
discovering, by a serving device, servers with resource directories from a server 5cluster (Fig. 8; paragraph [0091] describes an endpoint (EP) registers its resources with its home Resource Directory P3 (RD), the RD belongs to a group of RDs (P2, P5 and P11); and 
distributing, by the serving device, resource information to at least two servers of the servers with the resource directories (paragraphs [0092]-[0095] describe the registration payload parameters are used as inputs of a hashing function which when applied include other RDs (P2, P11 and P5), the home RD forwards the registration message to the RDs, each of the RDs stores the payload. Note: the parameters provided in the registration message enables the home RD to forward the registration 
Dong fails to teach wherein distributing is performed according to a priority order of servers, wherein the priority order of the servers is a priority order that is determined according to weights of resource directories of the servers.
However, it is well known in the art, to select a server to provide services using priority, as evidenced by Takagi.
Takagi discloses wherein distributing is performed according to a priority order of servers (Fig. 3, management server; paragraph [0058] describes a relay control unit of a management server is configured to control transmission from a relay server to individual destination servers by prioritizing the destination servers), wherein the priority order of the servers is a priority order that is determined according to weights of resource directories of the servers  (paragraph [0058] describes the transmission of a control signal to a destination server based on transmission frequency, e.g. the destination server that has a higher priority corresponds to higher transmission frequency; paragraph [0103] further describes the management server’s network performance monitor unit notifies performance of the network from the relay server to the destination servers so that the management can control the transmission priority of data relayed from the relay server.  The use of transmission frequency and network performance to determine priorities is construed as weights).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for instructing a relay server transmission priority to destination servers. The teachings of 

As for claim 2, Dong teaches wherein the discovering, by the serving device, the servers with the resource directories from the server cluster comprises:
10discovering, by the serving device, some or all servers with resource directories from the server cluster (Dong: paragraph [0097] describes a “lights” group registration of an EP, the EP makes a request to its home RD; paragraph [0102] describes the registration’s parameters are forwarded to other RDs (P3, P6 and P2), each of the RDs returns a confirmation, the home RD combines the confirmation responses and replies to the EP).
Dong fails to teach 
correspondingly, a distributing, by the serving device, the resource information to  the at least two servers of the servers with the resource directories according to priority order of the servers comprises: 
transmitting, by the serving device, the resource information to some or all 15servers with the resource directories according to characteristics of the servers according to a priority order of the servers.
However, it is well known in the art, to distribute payload to a service using priority, as evidenced by Takagi.
Takagi discloses 

transmitting, by the serving device, the resource information to some or all 15servers with the resource directories according to the priority order of the servers (paragraph [0058] describe the management server’s relay control unit controls the transmission from the relay server to a destination server having higher priority at a higher transmission frequency and to a destination server having lower priority at a lower transmission frequency).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for implementing priority control in data transmitting. The teachings of  Takagi, when implemented in the Dong system, will allow one of ordinary skill in the art to manage data traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Takagi in the Dong system in order to prevent network congestion when there are large amount of data that needs to be transmitted to the destination servers (Takagi: paragraph [0081]).


Dong fails to teach distributing, by a serving device, resource information to at least two servers of servers with resource 45directories according to a priority order of the servers comprises: 
transmitting, by the serving device, the resource information to a first server, and instructing the first server to transmit the resource information to a further server of the servers with the resource directories according to the priority order of the servers. 
However, it is well known in the art, to instruct a relay server to transmit data according to a priority, as evidenced by Takagi.
Takagi discloses distributing, by a serving device, resource information to at least two servers of servers with resource 45directories according to a priority order of the servers comprises (paragraphs [0029]-[0030] describe the relay server receives data collected by the sensing devices and relays the data to individual destination servers with priority using instructions from the management server): 
transmitting, by the serving device, the resource information  to a first server  (paragraph [0030] describes the relay server receives data transmitted by the sensing devices), and instructing the first server to transmit the resource information to a further server of the servers with the resource directories according to the priority order of the servers (paragraph [0030] and [0058] describe the management server provides instruction to the relay server which identifies, integrates, classifies and stores the data required by individual destination servers in accordance to the instructions, the relay 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for implementing priority control in data transmitting. The teachings of  Takagi, when implemented in the Dong system, will allow one of ordinary skill in the art to manage data traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Takagi in the Dong system in order to prevent network congestion when there are large amount of data that needs to be transmitted to the destination servers (Takagi: paragraph [0081]).

As for claim 56, Dong teaches wherein the servers with the resource directories comprise a first server (Fig. 15, P1; paragraphs [0059] and [0121] describe the home RD);
wherein the first server discovers a server with a resource directory (paragraph [0091] describes an endpoint (EP) registers its resources with its home Resource Directory P3 (RD), the RD belongs to a group of RDs (P2, P5 and P11)).
Dong fails to teach distributing, by a serving device, a resource information to at least two servers of servers with resource directories according to a priority order comprises: 
transmitting, by the serving device, the resource information to a first server, and 
10instructing the first server to transmit resource information to a server with a resource directory discovered by the first server according to a priority of the servers.

Takagi discloses
distributing, by a serving device, a resource information to at least two servers of servers with resource directories according to a priority order comprises (paragraphs [0029]-[0030] describe the relay server receives data collected by the sensing devices and relays the data to individual destination servers with priority using instructions from the management server): 
transmitting, by the serving device, the resource information to a first server (paragraphs [0057] describe the management server’s data integration unit instructs the relay server regarding the attributes of data to be relayed to individual destination servers based on the requests from the destination servers), and 
10instructing the first server to transmit resource information to a server according to a priority of the servers (paragraphs [0029]-[0030] describe the relay server receives data collected by the sensing devices and relays the data to individual destination servers with priority using instructions from the management server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for implementing priority control in data transmitting. The teachings of  Takagi, when implemented in the Dong system, will allow one of ordinary skill in the art to manage data traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Takagi in the Dong system in order to prevent network congestion when there are large 

As for claim 7, Dong teaches wherein the transmitting, by the serving device, the resource information to the first server (Fig. 16, 1604; paragraph [0128] describes the EP registers its resources to its home RD (P3)),
transmitting, by the serving device, a resource distributing request to the first server (Fig. 16, 1604; paragraphs [0128]-[0131] describe the registration message includes a link containing payload with parameters associated with the registration), wherein the resource distributing request contains a resource link (Fig. 16, 1604; paragraph [0128] describes the registration payload includes a link); 
wherein the resource link contains the resource information and indication information which is used to indicate that the first server is allowed to transmit the 20resource information to the server with the resource directory discovered by the first server (Dong: paragraphs [0128] and [0132] describes the registration request includes payload (i.e. indication information) the payload’s parameters (i.e. resource information) are interpreted by the home RD, and are used as keys to be applied to a hashing function which produces 3 resulting RDs, the home RD choose one of the three resulting RDs to which the registration message is forwarded (1608));
wherein the first server discovers a server with a resource directory (paragraph [0091] describes an endpoint (EP) registers its resources with its home Resource Directory P3 (RD), the RD belongs to a group of RDs (P2, P5 and P11)).
Dong fails to teach 

wherein a first server is allowed to transmit resource information to the server according to a priority order of servers.
However, it is well known in the art, to instruct a relay server to transmit data according to a priority, as evidenced by Takagi.
Takagi discloses
an instructing a first server to transmit the resource information to the server according to the priority order of the servers comprise (paragraphs [0029]-[0030] describe the relay server receives data collected by the sensing devices and relays the data to individual destination servers with priority using instructions from the management server): 
wherein a first server is allowed to transmit resource information to the server according to a priority order of servers (paragraph [0030] and [0058] describe the management server provides instruction to the relay server which identifies, integrates, classifies and stores the data required by individual destination servers in accordance to the instructions, the relay server then transmits the integrated data to the destination server in accordance to a priority).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for implementing priority control in data transmitting. The teachings of  Takagi, when implemented in the Dong system, will allow one of ordinary skill in the art to manage data traffic. One of ordinary skill in the art would be motivated to utilize the teachings of 

As for claim 8, Dong teaches wherein the transmitting, by the serving device, the resource information to the first server (Fig. 17, P1; paragraph [0133] describes the home RD);
transmitting, by the serving device, a resource distributing request to the first server (Dong: Fig. 17, 1704; paragraph [0133] describes the EP sends a request to its home RD);
wherein the resource distributing request contains a resource link and indication information (Fig. 17; 1704; paragraphs [0133]-[0137] describe the registration message which is a link containing a name of a group, domain to which the group belongs and a list of endpoints that belong to the group and parameters); wherein the resource link contains the resource information (paragraphs [0134]-[0137] describe parameters of the registration request), and the indication 46information is used to indicate that the first server is allowed to transmit the resource information to the server with the resource directory discovered by the first server (paragraphs [0134]-[0138] describes the resource link’s parameters are used by the EP to a hashing which results include P1, P3, P6 and P2, the home RD stores the registration and notifies P3, P6 and P2 that the resource registration is stored in the home RD (P1). Note: the content of the link is used for hashing which includes indication information (see paragraph [0026] for additional information)),

Dong fails to teach 
an instructing a first server to transmit the resource information to the server according to the priority order of the servers comprise: 
However, it is well known in the art, to instruct a relay server to transmit data according to a priority, as evidenced by Takagi.
Takagi discloses 
an instructing a first server to transmit the resource information to the server according to the priority order of the servers comprise (paragraphs [0029]-[0030] describe the relay server receives data collected by the sensing devices and relays the data to individual destination servers with priority using instructions from the management server):
wherein a first server is allowed to transmit resource information to the server according to a priority order of servers (paragraph [0030] and [0058] describe the management server provides instruction to the relay server which identifies, integrates, classifies and stores the data required by individual destination servers in accordance to the instructions, the relay server then transmits the integrated data to the destination server in accordance to a priority).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for implementing priority control in data transmitting. The teachings of  Takagi, when 

As for claim 510, the combined system of Dong and Takagi teaches wherein the indication information is located in an attribute field in the resource distributing request (Dong: Fig. 17, 1704; paragraph [0133] describes payload, the payload includes fields </coap://…> (see paragraphs [0077]-[0078] for additional information)).  

As for claim 11, Dong teaches a resource distribution method in Internet of Things (paragraphs [0029]-[0030] describe methods of transmitting peer payload to peer resource directories in an IoT system), comprising: 
receiving, by a first server, resource information transmitted by a serving device (paragraphs [0003] and [0030] describe a resource directory implements a set of interfaces for endpoints to register and maintains sets of resource directory entries, a resource directory node (i.e. server) receives a message payload from an endpoint); and 10storing, by the first server, the resource information into a resource directory (paragraph [0003] describes the resource directory is a repository for web links associated with resources hosted by endpoints);
wherein the first server is one of the servers with the resource directories discovered by the serving device from a server cluster (Fig. 8; paragraph [0091] 
Dong fails to teach wherein receiving is performed according to a priority order of servers, wherein the priority order of the servers is a priority order that is determined according to weights of resource directories of the servers.
However, it is well known in the art, to select a server to provide services using priority, as evidenced by Takagi.
Takagi discloses wherein receiving is performed according to a priority order of servers (Fig. 3, management server; paragraph [0058] describes a relay control unit of a management server is configured to control transmission from a relay server to individual destination servers by prioritizing the destination servers i.e. the destination server that has higher priority receives transmission from the relay server at higher frequency and vice versa), wherein the priority order of the servers is a priority order that is determined according to weights of resource directories of the servers  (paragraph [0058] describes the transmission of a control signal to a destination server based on transmission frequency, e.g. the destination server that has a higher priority corresponds to higher transmission frequency; paragraph [0103] further describes the management server’s network performance monitor unit notifies performance of the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for instructing a relay server transmission priority to destination servers. The teachings of Takagi, when implemented in the Dong system, will allow one of ordinary skill in the art to control traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Takagi in the Dong system in order to utilize communication resources efficiently and prevent network traffic congestions (Takagi: paragraph [0103]).

As for claim 12, Dong teaches 
receiving, by the first server, the resource information transmitted by the serving device according to the priority order of the servers with the resource directories according to the priority order of the servers with the resource directories comprises (Fig. 7, 704; paragraph [0083] describes the EP registers its resources to its home RD and the home RD interprets the link format contained in the payload):
receiving indication information, wherein the indication information is indication information for transmitting the resource information to a further server of the servers with the resource directories (Dong: Fig.7, 704; paragraphs [0083]-[0089] describe the registration message includes link format contained in the payload which parameters are used as hashing inputs and the hashing result is used to select other RDs to 
Dong fails to teach 
wherein a receiving, by a first server, 15aaAaa


a resource information transmitted by a serving device according to a priority order of servers with resource directories comprises:
wherein resource information is transmitted according to a priority order of servers with resource directories.
However, it is well known in the art, to distribute payload to a service using priority, as evidenced by Takagi.
Takagi discloses 
wherein a receiving, by a first server, 15aaAaa


a resource information transmitted by a serving device according to a priority order of servers with resource directories comprises (paragraphs [0029]-[0030] describe the relay server receives data collected by the sensing devices and relays the data to individual destination servers with priority using instructions from the management server):
wherein resource information is transmitted according to a priority order of servers with resource directories (paragraphs [0030] and [0058] describe a management server instructs a relay server to designate a priority order for destination servers and transmits the data to the destination servers according to the priority).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for 

As for claim 2013, Dong teaches after the receiving, by the first server, the resource information transmitted by the serving device (Dong: paragraph [0091] describes the home RD interprets the link format contained in the payload when the EP registers its resources), further comprising: 
transmitting, by the first server, according to the indication information, the resource information to the further server of the servers with the resource directories discovered by the serving device (Dong: Fig. 8, 804; paragraph [0095] describes the home RD uses parameters from the payload as inputs of a hashing function which provides results includes the RDs (P2, P11 and P5). Note: the content of the link is construed as indication information).  
Dong fails to teach wherein resource information is transmitted according to a priority order of servers with resource directories.
However, it is well known in the art, to transmit data according to a priority, as evidenced by Takagi.
Takagi discloses wherein resource information is transmitted according to a priority order of servers with resource directories (paragraphs [0030] and [0058] 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for implementing priority control in data transmitting. The teachings of  Takagi, when implemented in the Dong system, will allow one of ordinary skill in the art to manage data traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Takagi in the Dong system in order to prevent network congestion when there are large amount of data that needs to be transmitted to the destination servers (Takagi: paragraph [0081]).

As for claim 2514, Dong teaches wherein the receiving, by the first server, the resource information transmitted by the serving device (Fig. 8; paragraph [0091] describes the home RD receives resource registration message from an endpoint), and the receiving the indication information comprise: 
receiving, by the first server, a resource distributing request transmitted by the serving device (: Fig.8; 804; paragraph [0091] describes the endpoint registers its resources to the home RD), wherein the resource distributing request contains a resource link (Fig. 8, 804 link POST /rd?ep=923457”/…; paragraph [0091] describes the home RD interprets the link format contained in the payload), and 47the resource link contains the resource information and the indication information (paragraphs [0091]-[0094] describe the link contained in a payload (i.e. indication information) includes 
Dong fails to teach wherein resource information is transmitted according to a priority order of servers with resource directories.
However, it is well known in the art, to transmit data according to a priority, as evidenced by Takagi.
Takagi discloses wherein resource information is transmitted according to a priority order of servers with resource directories (paragraphs [0030] and [0058] describe a management server instructs a relay server to designate a priority order for destination servers and transmits the data to the destination servers according to the priority).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for implementing priority control in data transmitting. The teachings of  Takagi, when implemented in the Dong system, will allow one of ordinary skill in the art to manage data traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Takagi in the Dong system in order to prevent network congestion when there are large amount of data that needs to be transmitted to the destination servers (Takagi: paragraph [0081]).

As for claim 15, Dong teaches wherein the receiving, by the first server, the resource information transmitted by the serving device (Fig. 8; paragraph [0091] 
5receiving, by the first server, a resource distributing request transmitted by the serving device (Fig. 8, 814; paragraphs [0091]-[0095] describes an endpoint registers its resources to its home RD which interprets the link format contained in the payload and uses the parameters in the payload as inputs for a hash function, the results of the hash enable the forwarding of the registration message to other RDs), wherein the resource distributing request contains a resource link and the indication information (Fig. 8, 804; paragraphs [0091]-[0094] describe the link contains payload and its parameters are used as hashing inputs to determine other RDs (see paragraph [0024] for additional information)), wherein the resource link contains the resource information (Dong: Fig. 8, 804; paragraphs [0091]-[0094] describe the link contains payload which is used to determine parameters associated with the registration).  
Dong fails to teach wherein resource information is transmitted according to a priority order of servers with resource directories.
However, it is well known in the art, to transmit data according to a priority, as evidenced by Takagi.
Takagi discloses wherein resource information is transmitted according to a priority order of servers with resource directories (paragraphs [0030] and [0058] describe a management server instructs a relay server to designate a priority order for destination servers and transmits the data to the destination servers according to the priority).


As for claim 1017, the combined system of Dong and Takagi teaches wherein the indication information is located in an attribute field in the resource distributing request (Dong: Fig. 8, 814; paragraphs [0091]-[0095] describe payload, the payload includes fields </temperature-1> (see paragraphs [0073]-[0076] for additional information)).  

As for claim 18, Dong teaches a resource distribution apparatus in Internet of Things (paragraphs [0029]-[0030] describe systems of transmitting peer payload to peer resource directories in an IoT system), comprising: 
a processor and a transceiver (Fig. 22C; processor 32 and transceiver 34; paragraphs [0160] and [0162] describes the processor and the transceiver); 
wherein the processor is configured to control the transceiver to discover servers 15with resource directories from a server cluster (paragraph [0162] describes the processor is coupled to its transceiver, the processor executes computer executable instructions and controls the transceiver to perform the transmitting and receiving steps; 
Dong fails to teach wherein resource information is distributed according to a priority order of servers, wherein the priority order of the servers is a priority order that is determined according to weights of resource directories of the servers.
However, it is well known in the art, to select a server to provide services using priority, as evidenced by Takagi.
Takagi discloses wherein resource information is distributed according to a priority order of servers (paragraph [0058] describes a relay control unit of a management server is configured to control transmission from a relay server to individual destination servers by prioritizing the destination servers i.e. the destination server that has higher priority receives transmission from the relay server at higher frequency and vice versa), wherein the priority order of the servers is a priority order that is determined according to weights of resource directories of the servers  (paragraph [0058] describes the transmission of a control signal to a destination server based on transmission frequency, e.g. the destination server that has a higher priority corresponds to higher transmission frequency; paragraph [0103] further describes the management server’s network performance monitor unit notifies performance of the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takagi for instructing a relay server transmission priority to destination servers. The teachings of Takagi, when implemented in the Dong system, will allow one of ordinary skill in the art to control traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Takagi in the Dong system in order to utilize communication resources efficiently and prevent network traffic congestions (Takagi: paragraph [0103]).

As for claim 19, the claim lists all the same elements of claim 1 but in a  computer readable storage medium having, stored therein, computer executable instructions which, when executed by a processor, implement the resource 20distribution method in the Internet of Things according to claim 1 (Dong: paragraphs [0169] and [0175] describe devices in an M2M network, the device comprises a CPU which execute instructions stored computer-readable storage medium).  Therefore, the supporting rational of the rejection of claim 1 applies equally as well to claim 19.

As for claim 20, the claim lists all the same elements of claim 11 but in a computer readable storage medium having, stored therein, computer executable instructions which, when executed by a processor, implement the resource distribution .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2015/0264134) in view of Takagi (US 2021/0258258) further in view of Wang et al. (US 2019/0014615), hereinafter Wang.

As for claim 3, the combined system of Dong and Takagi teaches all the limitations set forth above except wherein a distributing, by a serving device, a resource information to an at least two servers of servers with resource directories comprises: 
transmitting, by the serving device, the resource information to the servers with 20the resource directories directly.  
However, it is well known in the art, to exchange group membership information and register the membership information, as evidenced by Wang.
Wang discloses
wherein a distributing, by a serving device, a resource information to an at least two servers of servers with resource directories comprises: 
transmitting, by the serving device, the resource information to the servers with 20the resource directories directly (Fig. 4; paragraph [0042] describes a management entity (i.e. serving device) exchanges group membership information with a CoAP server and registers the membership information with a CoAP RD).  
.


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2015/0264134) in view of Takagi (US 2021/0258258) further in view of Leshchiner (US 2012/0131117).

As for claim 9, the combined system of Dong and Takagi teaches wherein the indication information is located in at least part of a special field in a resource policy of the resource link (Dong: paragraphs [0021]-[0025] describe a register message including payload which represented by fields, e.g. </temperature-1>, </light-2>).
The combined system of Dong and Takagi fails to teach wherein a special field comprises a bits of a bitmask.
However, it is well known in the art, to place data representation in bits in a bitmask of a message, as evidenced by Leshchiner.
Leshchiner discloses wherein a special field comprises a bits of a bitmask (paragraphs [0017]-[0018] describe fields of a message are represented by bits in a bitmask).


As for claim 16, the combined system of Dong and Takagi teaches wherein the indication information is located in at least part of a special field in a resource policy of the resource link (Dong: paragraphs [0021]-[0025] describe a register message including payload which represented by fields, e.g. </temperature-1>, </light-2>).
The combined system of Dong and Takagi fails to teach wherein a special field comprises a bits of a bitmask.
However, it is well known in the art, to place data representation in bits in a bitmask of a message, as evidenced by Leshchiner.
Leshchiner discloses wherein a special field comprises a bits of a bitmask (paragraphs [0017]-[0018] describe fields of a message are represented by bits in a bitmask).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2015/0264134) in view of Takagi (US 2021/0258258) further in view of Hao et al. (US 2021/0208987), hereinafter Hao.

As for claim 21, the combined system of Dong and Takagi teaches wherein the weights of the resource directories of the servers are determined according to at least one factor (Takagi: paragraph [0103] further describes the management server’s network performance monitor unit notifies performance of the network from the relay server to the destination servers so that the management can control the transmission priority of data relayed from the relay server.  The use of transmission frequency and network performance to determine priorities is construed as weights).

However, it is well known in the art, to include weights and corresponding conditions, as evidenced by Hao.
Hao discloses wherein at least one factor includes server storage capacity, operating system, and power information (paragraph [0032] describes a node is assigned a weight value according to its storage capacity).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hao for assigning a weight value to a node. The teachings of Hao, when implemented in the Dong and Takagi system, will allow one of ordinary skill in the art to determine status of a node. One of ordinary skill in the art would be motivated to utilize the teachings of Hao in the Dong and Takagi system in order to define properties of a node that can be selected to serve a client request.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aman et al. (US 2005/0120095) teach method for determining load balancing weights using application instance statistical information
Considine et al. (US 7,313,614 B2) teach switching system
Yang et al. (US 2005/0080890) teach server load balancing apparatus and method using MPLS session

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459